         Case 3:17-cv-01104-VLB Document 70-18 Filed 04/01/19 Page 1 of 4



Yale Department ofSpanish
     Department of Spanish &
                           & Portuguese
                                                                                             PO Box 208204
                                                                                             New Haven CT 06520-8204
                                                                                             New           06520-8204
                                                                                             T 203
                                                                                               203 432-1151
                                                                                                   432-1151
                                                                                             F 203 432-1178
                                                                                             span-portyale.edu
                                                                                             courier
                                                                                             82—go
                                                                                             82—goWall
                                                                                                     Wall Street
                                                                                                          Street
                                                                                             New Haven CT 06511
    March 30, 2015

    Professor Susan Byrne
    Department of Spanish and Portuguese Yale University
    Campus

    Dear Sue,

    Because on July 1,2015, you you will
                                     will be
                                          be entering
                                              entering the  penultimate year (2015-16) of your appointment
                                                       the penultimate
                                         university procedures require that
    as Associate Professor on Term, university                              that the department undertake a
    thorough review of your     research, teaching,
                          your research,             and service to
                                           teaching, and               the department and university. This
                                                                   to the  department
    review will be
                 be carried
                     carried out
                             out for
                                  forthe
                                      thepurpose
                                          purposeof    arrivingat
                                                    ofarriving  atan
                                                                   aninformed       recommendation concerning
                                                                        informedrecommendation
                                      Associate Professor with Tenure. The process will include our
    your promotion to the rank of Associate
    solicitation of formal evaluations of of your scholarship from outside experts        in your field, which will
                                                                                  experts in
                   the departmental
    help us make the    departmental recommendation.

     To proceed with this process, I ask you to provide as preliminary materials, by April 15, 2015,
              curriculum vitae,
     (1) your curriculum vitae, (2)
                                 (2) A
                                     A list
                                       list of
                                            of no  more than
                                               no more   than three
                                                               three or      leading scholars in your field
                                                                        four leading
                                                                     or four
     to whom we might consider writing,      and (3)
                                   writing, and   (3) brief
                                                      brief descriptions      (a) your forthcoming Ficino
                                                            descriptions of: (a)
     book and (b) the publications you have produced since your        promotion   to Associate Professor on
     Term.

            that, II ask
     Beyond that,                                         18, 2015:
                     ask you please to provide, by August 18,

        updated, detailed academic CV
     An updated,

     A chronological              the courses you have taught at Yale and their enrollments.
        chronological list of all the
                                                          programs have access in FIS (which will be
     Administrative staff members in departments and programs
     Administrative
     replaced by Workday)
     replaced    Workday) to obtain summary reports
                                                  reports with      information, and they can provide it
                                                               this information,
                                                          with this
     to you.

     A comprehensive
        comprehensive list of your additional teaching, advising and other contributions at Yale (e.g.,
     advising/evaluation of dissertations, qualifying exams, senior essays; direction of student
     advising/evaluation
     productions; formal and informal mentoring; organizing of academic reading groups; advising
     productions;
                                                    departmental and university committees).
                academic organizations; service on departmental
     of student academic

     A list of any awards, prizes, and             of special
                                       other types of
                                   and other                              you have
                                                              recognition you
                                                      special recognition     have received.

     A comprehensive                     professional service
       comprehensive list of your other professional                     (editorial boards, conference
                                                      service activities (editorial
     organizing, leadership in professional organizations, etc.
     organizing,




                                                                                                                        BYRNE006632
     Case 3:17-cv-01104-VLB Document 70-18 Filed 04/01/19 Page 2 of 4




The FAS dean and the chair of the Humanities Area Committee work with the chair ofof the
appointing department and the departmental review committee to choose experts in the
appointing department
                     serve as
candidate's field to serve    external reviewers.
                           as external

      candidate submits final materials for review. (These are the materials we are soliciting with
The candidate
this letter.)

External  reviewers receive copies of these materials, and are instructed to assess whether the
External reviewers
candidate "stands
           "stands inincompetition
                        competition  with
                                   with thethe foremost
                                            foremost     leaders
                                                     leaders       in their
                                                             in their fieldsfields
                                                                              in thein       They
                                                                                       the world."
                                                                                     world."
           to make explicit comparisons between the candidate and aa list of
are asked to                                                                of three or more
        tenured professors in their discipline.
leading tenured

The requirement
     requirement is     minimum of seven letters from external referees who
                  is aa minimum                                             who have an "arms-
         relationship to
length" relationship   to the candidate (that is, those who
                          the candidate                 who have  not served as the candidate's
                                                             have not
                                  collaborators, or have a conflict of interest). At least three of the
           mentors, or research collaborators,
teachers, mentors,
letters must
        must come
              come from
                    from referees
                           referees who
                                    who have
                                         have not             evaluated the candidate
                                                   previously evaluated
                                               not previously                candidate for an
appointment or promotion
appointment      promotion at Yale.

Department faculty members review the file (including written work by the candidate and
Department
outside letters) and vote on the promotion.

If the departmental
       departmental vote is positive, the chair presents the case to the Humanities    Tenure and
                                                                          Humanities Tenure
Appointments Committee (TAC), which also undertakes the review of the written work and
Appointments
outside
outside letters. The committee consists of the Dean of the FAS, sixsix to ten faculty members from
your academic area (the Humanities) and one faculty representative from one of    of the other
                                                                     Sciences and
academic areas (Social Sciences, Biological Sciences, or Physical Sciences          Engineering).
                                                                                and Engineering).

If the Humanities                                       approves the
                                            Committee approves
       Humanities Tenure and Appointments Committee                    case, the
                                                                   the case,     promotion
                                                                             the promotion
moves on to votes by the Joint Board of Permanent Officers of the Faculty of Arts and Sciences
                   all FAS members holding the rank of full professor) and the Fellows of the
(which consists of all
Yale Corporation.

Criteria:

 "A candidate
     candidateforforappointment
                     appointment         or promotion
                                     or promotion       to ato      position,
                                                               a tenure
                                                             tenure              whether
                                                                           position,       at the at
                                                                                        whether     ranktheofrank of
professoror
professor    orassociate
                associate     professor,
                          professor,      mustmusthavehave    attained
                                                        attained              or creative
                                                                         scholarly
                                                                  scholarly                  distinction
                                                                                       or creative         of high of high
                                                                                                       distinction
quality  as
quality as   demonstrated
           demonstrated      by by
                                 bothboth    research
                                       research       and and         Consideration
                                                                teaching.
                                                          teaching.                     for
                                                                             Consideration  tenure
                                                                                                 for  emphasizes
                                                                                                      tenure   emphasizes
the   impactand
 the impact   andcontinuing
                   continuing      promise,
                                promise,           at the
                                               at the  veryvery  highest
                                                            highest  levels,levels,   candidate's    research
                                                                              of the of the candidate's researchand      and
scholarship,asaswell
scholarship,        wellasas   excellent
                           excellent          teaching
                                        teaching      and and        University
                                                                engaged
                                                           engaged                 citizenship
                                                                             University         within and
                                                                                          citizenship     within and
 beyond
 beyond aadepartment
             department      or program
                         or program             .... Tenured
                                         .... Tenured             at Yale
                                                         facultyfaculty  atare
                                                                             Yaleexpected    to standto
                                                                                    are expected          standthe
                                                                                                        among     among the
foremostleaders
foremost    leaders in in their
                        their          in the
                                  fields
                              fields             world"
                                            in the    world"




                                                                                                                   BYRNE006633
    Case 3:17-cv-01104-VLB Document 70-18 Filed 04/01/19 Page 3 of 4




A list of colloquia or seminars you have presented

A statement of 500-750 words describing your approach
                                             approach to teaching, advising, and mentoring

A statement
  statement of 750-1000 words describing
                              describing your research program and future scholarly plans

           (or links
Copies of (or  links to)
                     to) those
                          those pieces
                                pieces of published
                                          published research that will be included in the review file
   specified in the guidelines for
as specified                     for the
                                     the Humanities:
                                         Humanities: SEE
                                                      SEEHumanities_
                                                           Humanities_scholarship_guidelines_
                                                                        scholarship_guidelines_
tenure_2015

              major materials
Copies of all major  materials (e.g., books,
                                      books, book manuscripts, and chapters) that are not
available electronically
available electronically through
                          through Yale's
                                  Yale's libraries.
                                         libraries. As specified
                                                       specified in the
                                                                     the guidelines
                                                                         guidelines of the
Humanities Area
Humanities   Area Committee,
                   Committee, these
                                these materials
                                       materials will
                                                 will be made
                                                         made available
                                                               available to referees and members
of the Humanities Area Committee
                          Committee on a secure
                                            secure website.
                                                    website. They
                                                             They may
                                                                   may bebe used
                                                                            used for review
                                                                                     review by a
designated reader
designated  reader from
                    from the Humanities
                              Humanities Area Committee
                                                 Committee or as as supplementary
                                                                    supplementary material
                                                                                     material for all
of the members
       members of the Area
                         Area Committee.
                               Committee.

Any additional materials you would like the department to consider as it proceeds with the
review

       prepare your materials, please keep in mind the overall
As you prepare                                         overall timing, process, and criteria for
             Associate Professor with Tenure, as specified below.
promotion to Associate

Timing:

     review must
This review must be
                  be conducted
                     conducted no later than the penultimate year of
                                                                  of the candidate's
appointment to
appointment  to the non-tenured ranks.

Process:

    candidate submits
The candidate submits preliminary
                      preliminary materials for review
                                                 review (See
                                                        (See above).

    department determines whether the review will be for
The department                                           for the rank of
                                                                      of associate professor
without term (tenured associate) or full professor. The practice in the Department of Spanish
    Portuguese is to promote to the rank of Associate Professor with Tenure.
and Portuguese

Please note that "Criteria for
                             for promotion
                                 promotion to toassociate
                                                  associate  professor
                                                           professor  withwith tenure
                                                                           tenure                 to fullto full
                                                                                       or promotion
                                                                                   orpromotion
professordiffer
professor  differinindegree,
                      degree,   rather
                              rather    than
                                     than      in kind.
                                           in kind.     Tenured
                                                     Tenured       associate
                                                             associate         professors
                                                                        professors          are expected
                                                                                    are expected  to          to
have   shown
have shown      evidence
             evidence      of exceptional
                       of exceptional        accomplishments
                                       accomplishments             andpromise
                                                           and future   future promise    thatthemakes the
                                                                                 that makes
sponsoringdepartment
sponsoring     department     confident
                         confident   that that
                                          withinwithin        they will
                                                       five years
                                                  five years             will promotion
                                                                    theymerit             at YaleattoYale to
                                                                              merit promotion
the  rankof
the rank  offull
              fullprofessor."
                   professor."




                                                                                                          BYRNE006634
      Case 3:17-cv-01104-VLB Document 70-18 Filed 04/01/19 Page 4 of 4




       have questions
If you have           about any of these matters, please consult with the FAS Dean's
            questions about                                                          Office.
                                                                              Dean's Office.

Sincerely,



Rolena Adorno
Sterling Professor
         Professor of Spanish
       Department of Spanish and Portuguese
Chair, Department

cc:
cc:


Professor Tamar
Professor Tamar Gendler,
                Gendler, Dean of the
                                 the Faculty
                                     Faculty of Arts and Sciences

Professor Amy
Professor Amy Hungerford,
                Hungerford, Chair of the Humanities Advisory Committee and Divisional
Director for the Humanities




                                                                                               BYRNE006635
